Name: Council Regulation (EEC) No 2244/87 of 23 July 1987 amending Regulation (EEC) No 1866/86 laying down certain technical measures for the conservation of fishery resources in the waters of the Baltic Sea, the Belts and the Sound
 Type: Regulation
 Subject Matter: fisheries;  natural environment
 Date Published: nan

 29 . 7. 87 Official Journal of the European Communities No L 207/15 COUNCIL REGULATION (EEC) No 2244/87 of 23 July 1987 amending Regulation (EEC) No 1866/86 laying down certain technical measures for the conservation of fishery resources in the waters of the Baltic Sea, the Belts and the Sound the Baltic Sea Convention , notified the contracting parties of certain recommendations to modify these technical measures as adopted at the twelfth session of the Commission ; Whereas the aforesaid Convention provides that the Community must bring these recommendations into force in the waters of the Baltic Sea and the Belts subject to the objection procedure laid down in Article XI of the Convention, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), as amended by the Act of Accession of Spain and Portugal, and in particular Article 1 1 thereof, Having regard to the proposal from the Commission , Whereas Article 2 of Regulation (EEC) No 170/83 states that the conservation measures necessary to achieve the aims set out in Article 1 of the said Regulation must be formulated in the light of the available scientific advice ; Whereas Regulation (EEC) No 1866/86 (2) lays down certain technical measures for the conservation of fishery resources found in the waters of the Baltic Sea, the Belts and the Sound ; Whereas, by its letter of 8 December 1986, the Inter ­ national Baltic Sea Fishery Commission , established by HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1866/86 is hereby amended as follows : 1 . The entries in the table of Article 2 ( 1 ) for salmon (Salmo salar) and sea trout (Salmo trutta) shall be replaced by the following : 'Species Waters Period of Prohibition Salmon (Salmo salar) subdivision 22 beyond four nautical miles measured from the baselines 15 June to 31 August subdivisions 23 to 31 beyond four nautical miles measures from the baselines 15 June to 31 August subdivision 32 beyond four nautical miles measures from the baselines 1 July to 31 August Sea trout (Salmo trutta) subdivision 22 beyond four nautical miles measured from the baselines 15 June to 31 August subdivisions 23 to 31 beyond four nautical miles measured from the baselines 15 June to 31 August subdivision 32 beyond four nautical miles measured from the baselines 1 July to 31 August 2. In the footnote to Article 2 ( 1 ) ' 1986' is replaced by ' 1987 . 3 . Article 3 (4) is replaced by the following : '4 . By way of derogation from paragraph 3 , undersized cod may be retained on board within a limit of 5 % by weight of the total catch of all species on board.' 4 . In Article 9 the phrase 'In the waters referred to in Article 1 ( 1 ) except north of the boundaries specified in Annex II' is deleted . (') OJ No L 24, 27. 1 . 1983 , p . 1 . O OJ No L 162, 18 . 6. 1986, p . 1 . No L 207/ 16 Official Journal of the European Communities 29 . 7. 87 5 . In Annex II 'salmon and sea trout is deleted and the word 'and is inserted between 'female flounder' and 'female plaice'. 6 . In Annex III the entry for salmon (Salmo salar) is replaced by the following : 'Species Waters Minimum size Salmon (Salmo salar) subdivisions 22 to 32 60 cm' 7 . In Annex IV the entry for salmon (Salmo salar) is replaced by the following : 'Species Waters Type of net Minimum mesh size Length of long diagonal Salmon (Salmo salar) subdivisions 22 to 32 anchored floating nets and drift nets 165 mm (natural fibres) 157 mm (synthetic fibres)' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 July 1987 . For the Council The President K. E. TYGESEN